DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Given [U.S. Patent No. 1561782] in view of Kojima et al. [WO2018/207521 A1].
Regarding claim 1, Given discloses an inductor apparatus (Fig. 1-2) comprising: 
a core (e.g., 6, page 1 of Specification, line 45, Fig.1-2) formed of a ferromagnetic powder (e.g., iron dust core, page 1, lines 48-49) material in a one-piece toroidal shape (i.e., coil 7 embedded inside a toroid core 6, page 1, lines 43-50, see also claims 2 and 3);
an inner coil winding (e.g., winding 7) disposed in an x/y plane within the core 6 and embedded within the powder material; and
an outer coil winding (e.g., 11, page 1, line 56-60) wrapped around the outside of the core 6 (see Figure 2) with windings being radially wrapped around the core 6,
the inner coil 7 and the outer coil 11 provides one of three different levels of inductive output (e.g., page 2, lines 103-105, Figure 2, discloses winding 7 and winding 11 employed in independent circuits; lines 75-93, Figure 4, discloses winding 7 and 11 as a unit of used as part of filtering device).
Given discloses the instant claimed invention discussed above except for the inductor apparatus connected to a DC/DC converter.
However, Kojima discloses ferromagnetic core in toroidal shape (see Figure 3) connected to a DC/DC converter (page 2 of the translation).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the inductor apparatus as taught by Given to the DC/DC converter of Kojima to provide an inductor structure that uses a minimized material in manufacture and occupies less space.
Regarding claim 2, Given discloses the inner coil (e.g., 7) creates a magnetic field vector along a z-axis (e.g., axis perpendicular to the planar axis of toroid 6) when current is supplied to the inner coil 7 (page 1 of Spec, lines 62-65).
Regarding claim 3, Given discloses the outer coil (e.g., 11) creates a circular magnetic field in an x/y plane when current is supplied to the outer coil 11 (page 1, line 62-65).
Regarding claim 4, Given discloses the inner coil (e.g., 7) is disposed in an x/y plane and creates a magnetic field along a z-axis (axis perpendicular to planar axis of toroid 6) when current is supplied to the inner coil 7, and wherein the outer coil (e.g., 11) creates a circular magnetic field in the x/y plane when current is supplied to the outer coil 11 (see page 2, line 62-65).
Regarding claim 5, Given discloses the core 6 has a polygonal radial section (see annotated Fig. 2 below).

    PNG
    media_image1.png
    338
    376
    media_image1.png
    Greyscale

Regarding claim 6, Given discloses the core 6 has a circular radial section (see annotated Fig. 2 above).
Regarding claim 7, Given discloses the inner coil winding (e.g., 7) is connected to a first pair of terminals disposed outside of the core 6 (page 1, lines 103-106, Fig. 2), and the outer coil winding (e.g., 11) is connected to a second pair of terminals (page 1, lines 103-106, Fig. 2), wherein the inner coil winding 7 and the outer coil winding 11 may be provided with current separately (page 1, lines 103 to 106) or combined in series (page 2, lines 1-6).
Regarding claim 18, Given discloses the inner coil 7 provides a first level of induction (e.g., winding 7 can be employed in an independent circuit, page 2, lines 103-105).
Regarding claim 19, Given discloses the outer coil 11 provides a second level of induction (e.g., winding 11 can be employed in another independent circuit, page 2, lines 103-105).
Regarding claim 20, Given discloses the inner coil 7 and the outer coil 11 are coupled to provide a third level of induction (e.g., winding 7 and 11 as a unit of used as part of filtering device, page 2, lines 75-93).
Response to Argument

Applicant's arguments with respect to claims 1-7 and 18-20 have been considered but are moot in view of the new ground(s) of rejection. 
With regards to the amendment of claim 1, Kojima discloses ferromagnetic core in toroidal shape (see Figure 3) connected to a DC/DC converter (page 2 of the translation).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647.  Therefore, it would have been obvious to one having ordinary skill in the art to employ the inductor apparatus as taught by Given to the DC/DC converter of Kojima to provide an inductor structure that uses a minimized material in manufacture and occupies less space.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 8AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/J.S.B/Examiner, Art Unit 2837                                                                                                                                                                                                        

/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837